Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In [0019], [0022], [0040], and [0041], it appears that references made to the solid core having a density on the order of 1.5 g/L should instead recite 1.5 g/mL (grams/milliliter or grams/cm3, not grams/liter).  For example, a density of 1.0-1.5 g/L is the same as a density of 1.0-1.5 kg/m3, or 0.001-0.0015 g/cm3, roughly the density of air at STP (1.2754 kg/m3, or 0.0012754 g/cm3).  One of ordinary skill in the art would immediately recognize this as an inadvertent mistake in the units because the description was made in reference to solids such as wood ([0022]), not gases.
Appropriate correction is required.

Claim Objections
Claims 29 and 31 are objected to because of the following informalities:  
It appears claim 29 should refer to “wherein density of the solid core is less than 1.5 gram per milliliter” (correcting the typo).  One of ordinary skill in the art would immediately recognize this as an inadvertent mistake in the units because the description was made in reference to solids such as wood ([0022]), not gases.
It appears claim 31 should refer to “LCM that is not the LCM objects” (correcting the typo).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-31 are rejected under 35 U.S.C. 103 as obvious over Ivanov (2017/0253788) (cited by Applicant).
Regarding independent claim 23, Ivanov discloses A lost circulation material (LCM) pill to cure loss circulation in a wellbore in a subterranean formation (abstract “introducing a treatment fluid including shaped particle and/or shaped uniform particles into a subterranean formation via a wellbore, and creating a plug” and [0030] “The treatment fluids comprising a plurality of shaped particles and/or shaped uniform particles … may be used in … pills … As used herein, a “pill” or “slug” is a type of relatively small volume of specially prepared treatment fluid placed or circulated in the wellbore”), the LCM pill comprising: 
LCM objects (see Fig. 2A below), wherein each LCM object of the LCM objects comprises: 
a solid core ([0021] “such particles may include hairy particles, as depicted in FIG. 2A” with tentacles 10 and centrally-disposed solid core 20) and 
tentacles attached to and extending from the solid core, the tentacles comprising first tentacles (e.g., tentacles 10 as in Fig. 2A); 
fluid to convey the LCM objects ([0086] “a fluid loss control pill” comprising “carrier solvent” and [0007] “Lost circulation is frequently controlled by including an additive or diverting agent in fluids injected into wellbores”); and 
solids to be collected on the LCM objects in application (e.g., [0103] “the shaped particles and/or shaped uniform particles of the present disclosure, and optionally an additional fibrous and/or particulate material may concentrate into a mat, thereby minimizing additional fluid loss in these areas” and [0047] “there may an accumulation of other particles on the formed bridge”; this presumably refers to both the additional particulate material and any downhole solid particles).
[AltContent: textbox (IVANOV)]
    PNG
    media_image1.png
    273
    204
    media_image1.png
    Greyscale

Regarding the “second tentacles different in material,” Ivanov discloses “The shaped particles and/or shaped uniform particles may be made of any desirable material, such as a material suitable for allowing the shaped particles and/or shaped uniform particles to be manufactured on site by additive manufacturing techniques (such as 3D printing) and optimized for their desired downhole application (that is, shapes that are fit for their intended downhole purpose). In embodiments, any desired material may be used to form the shaped particles and/or shaped uniform particles used in the methods of the present disclosure, provided that it is compatible with the desired results of the treatment operation. For example, suitable materials for manufacturing the shaped particles and/or shaped uniform particles may include inorganic materials, resins, natural or synthetic materials (including silicon dioxide, bauxites, sintered bauxites, glass, natural materials, plastic materials, ceramic materials, and any combination thereof)” ([0049]).
However, it is unclear if Ivanov discloses wherein, for each of the LCM objects, there are second tentacles provided with of a different material, such as wherein the first tentacles are resin and second tentacles are a polymer different than the resin.
Nevertheless, this appears to be within Ivanov’s “any combination thereof” of “any desirable material” such as “resins” and “plastic materials” (polymers that are not resins).  Accordingly, even if it is somehow found that Ivanov fails to disclose this per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include some tentacles of resin and other tentacles of plastic materials, in order to provide shaped “hairy particles” made of “any desirable material” such as “any combination thereof” of resins and plastic materials (thereby including:
“LCM objects, wherein each LCM object of the LCM objects comprises: 
a solid core; and 
tentacles attached to and extending from the solid core, the tentacles comprising first tentacles and second tentacles different in material than the first tentacles”).  For example, Applicant may note that Ivanov forms the particles using highly adaptable manufacturing techniques such as 3D printing.
Regarding claims 24-26, Ivanov discloses (as in Fig. 2A):
(claim 24) wherein the tentacles are attached to a surface of the solid core, and wherein the tentacles are distributed around the solid core; and/or
(claim 25) wherein the solid core comprises a spherical solid core, and wherein the tentacles are distributed radially around the spherical solid core; and/or
(claim 26) wherein an end of each tentacle is attached to the solid core, wherein an opposite end of each tentacle is not attached to the solid core, and wherein the tentacles are elongated fibers.
Regarding claim 27, as in claim 23, Ivanov teaches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include some tentacles of resin and other tentacles of plastic (polymer) materials, in order to provide shaped “hairy particles” made of “any desirable material” such as “any combination thereof” of resins and plastic (polymer) materials (thereby also including “wherein each tentacle of the first tentacles is an elastic resin fiber, and wherein each tentacle of the second tentacles is a semi-rigid polymer fiber”). 
Regarding the “elastic” resin and “semi-rigid” polymer, the Office observes that Applicant discloses these properties as merely natural properties of the resin and polymer materials ([0023]).  Accordingly, by virtue of providing resin fibers and plastic polymer fibers, Ivanov would similarly provide wherein the resin fibers are “elastic” while the plastic polymer fibers are “semi-rigid.”  Nevertheless, Applicant may see the prosecution history of parent 17/009,485, regarding other material properties of the fibers that would distinguish from Ivanov (e.g., “greater percentage elongation at break and lower Young’s modulus”).
Regarding claim 28, Ivanov shows an exemplary depiction of the hairy particles in Fig. 2A, depicted with 10 tentacles each. 
Presumably, these are not the only tentacles on the “hairy” particles, because this is a 2D representation of a 3D object, and thus there would be additional hairs coming into and out of the Figure.  Moreover, Ivanov discloses using “shaped particles with hairs of a length sufficient to entangle other particles” ([0037]).  Finally, as in claim 23, Ivanov teaches it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include some tentacles of resin and other tentacles of plastic materials, in order to provide shaped “hairy particles” made of “any desirable material” such as “any combination thereof” of resins and plastic materials.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include however many tentacles are desired, such as “wherein the tentacles comprise at least 30 tentacles, wherein the first tentacles comprise at least 15 tentacles, and wherein the second tentacles comprises at least 15 tentacles,” in order to provide a sufficient number of tentacles “to entangle other particles” using “any combination thereof” of resins and plastic materials.
Regarding claim 29, Ivanov discloses wherein the solid core comprises a diameter less than 20 millimeters (mm) ([0084] “such hairy particles may be shaped particles having a round particle (for example, having a size (diameter) of about 2 mm to about 8 mm, such as about 3 mmm to about 7 mm)”; this anticipates “less than 20” mm)
Regarding the density less than 1.5 g/mL, Ivanov discloses “the shaped particles and/or shaped uniform particles may have an average density in the range of from about 1 g/cm3 to about 7 g/cm3, or in the range of from about 1 g/cm3 to about 4 g/cm3, or in the range of from about 1.1 g/cm3 to about 3.0 g/cm3, or in the range of from about 1.1 g/cm3 to about 2.7 g/cm3” ([0042]).
Although silent to the exact same density range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include “wherein density of the solid core is less than 1.5 gram per milliliter,” in order to provide an average density within the general conditions disclosed by Ivanov (1.1-2.7 g/mL).  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 30, Ivanov discloses wherein the tentacles are less than 15 mm in length ([0084] “such hairy particles may be shaped particles having a round particle (for example, having a size (diameter) of about 2 mm to about 8 mm, such as about 3 mmm to about 7 mm) made of PLA with fibers attached thereto, for example, fibers having a diameter of about 6 microns to about 20 microns, or about 8 microns to about 16 microns, which are about 1 mm to about 10 mm (such as about 2 mm to about 8 mm) in length”; this anticipates “less than 15” mm), and wherein each tentacle of the tentacles comprises a diameter less than 1.5 mm ([0084] “such hairy particles may be shaped particles having … fibers attached thereto, for example, fibers having a diameter of about 6 microns to about 20 microns, or about 8 microns to about 16 microns”; this anticipates “less than 1.5” mm).
Regarding claim 31, Ivanov discloses wherein the solids comprise bridging material, filler material, or LCM that is not the LCM objects, or any combinations thereof (e.g., [0103] “the shaped particles and/or shaped uniform particles of the present disclosure, and optionally an additional fibrous and/or particulate material may concentrate into a mat, thereby minimizing additional fluid loss in these areas” = bridging material/LCM; [0089] “a treatment fluid may comprise a mixture of various crosslinking agents, and/or other additives, such as fibers or fillers” = bridging material/filler/LCM; and [0004] “Treatment diversion with particulates may be based on bridging of particles of the diverting material behind casing and forming a plug by accumulating the rest of the particles at the formed bridge”), and wherein the fluid comprises drilling fluid ([0086] “the treatment fluid carrying shaped particles and/or shaped uniform particles may be any well treatment fluid, such as … a drilling fluid”) or carrier fluid ([0087] “the treatment fluid to be used in the methods of the present disclosure may include a fluid (such as a carrier solvent)”).
Regarding the <100 ppb concentration, Ivanov further discloses “the concentration of the shaped particles and/or shaped uniform particles in the treatment fluid may be any desired value, such as a concentration in the range of from about 0.01 to about 10% by weight of the treatment fluid, or a concentration in the range of from about 0.1 to about 4% by weight of the treatment fluid, or a concentration in the range of from about 1 to about 2% by weight of the treatment fluid” ([0043]) and, similarly, “removable materials, such as, for example, degradable and/or dissolvable shaped particles or shaped uniform particles, may be used in the plugging agent at low concentrations (such as from about 1 lbs/1000 gal (0.12 g/L) to about 100 lbs/1000 gal (12 g/L), or from about 40 lbs/1000 gal (4.8 g/L) to about 75 lbs/1000 gal (9 g/L)) in order to form temporary plugs or bridges” ([0061]).  
Water has a density of 8.345 lb/gal, which at 42 gal/bbl is ~350 ppb.  For Ivanov’s 1-2 wt% embodiment, this would be ~3.5-7 ppb.  For Ivanov’s 40-75 pptg embodiment, this would be ~1.68-3.15 ppb.  Although it is unclear what density Ivanov’s fluids necessarily are, they would be roughly the density of water.  Accordingly, although silent to the exact same concentration range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ivanov to include “wherein concentration of the LCM objects in the fluid is less than 100 pounds per barrel (ppb),” in order to provide a suitable concentration of the shaped particles and/or shaped uniform particles in the treatment fluid.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The Office observes that the reference to Amanullah (11,236,559) is also parent Application 17/009,485 and claims methods of applying LCM materials comprising LCM objects with solids cores and first tentacles having a greater percentage elongation at break and lower Young’s modulus than second tentacles.  However, this reference does not raise Double Patenting considerations because it is directed to the distinct statutory category of methods-of-using vs. article of manufacture as current. 
The 2022/0106845 reference to Amanullah is also co-pending Application 17/644,166 and a Divisional of 17/009,485.
Although there are no Double Patenting rejections at this time, Applicant is reminded that the Restriction requirement in 17/009,485 mailed 20 August 2021 set forth Inventions II and III as subcombinations disclosed as usable together in a single combination.  Invention II has been filed as 17/644,166, and Invention III is the present claims. 
Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Accordingly, Applicant should note that, if claims in 17/644,166 are found allowable and the current claims are anticipated by, or include all of the limitations of, any allowable claims in 17/644,166, the current claims may be subject to double patenting rejections.  Similarly, if the current claims are found allowable and claims in 17/644,166 are anticipated by, or include all of the limitations of, any allowable current claims, the claims in 17/644,166 may be subject to double patenting rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The references to Alouhali (10,724,327 and 11,292,950) claim methods of controlling lost circulation (10,724,327) (cited by Applicant) and LCM compositions and drilling fluids with the same (11,292,950) having spherical particles with sphere bodies and hooks and latches (see also Figs.).  However, these references fail to disclose or teach wherein the materials used for the hooks and latches are different (such as by one having a greater percentage elongation at break and lower Young’s modulus than the other).
The reference to Amanullah (11,236,559) is also parent Application 17/009,485 and claims methods of applying LCM materials comprising LCM objects with solids cores and first tentacles having a greater percentage elongation at break and lower Young’s modulus than second tentacles.  However, this reference does not raise Double Patenting considerations as above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674